Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Kevin Canning on June 7, 2022.
	On line 5 of claim 22, the phrase “such that these ions have different ion mobility drift times;” was changed to --, wherein the ions have different ion mobility drift times;--. 
	On line 5 of claim 23, the phrase “such that these ions have different ion mobility drift times” was changed to --, wherein the ions have different ion mobility drift times, --. On lines 13-14 of claim 23, the phrase “removing or attenuating ion peaks corresponding to the first fragment ions or ions derived from the first fragment ions from the one or more data sets by removing or attenuating ions having” was changed to:
-- removing or attenuating ion peaks corresponding to the first fragment ions or ions derived from the first fragment ions from one or more data sets comprising data relating to the second fragment ions by removing or attenuating ions having—.
The following is an examiner’s statement of reasons for allowance: Application serial no. 16/471,469 is being allowed since the closest prior art references to Blanksby et al (US 2008/0296486) and Astarita (US 2017/0003268) fail to teach or fairly suggest methods for performing mass and/or ion mobility spectrometry on a sample comprising ionizing an analyte in a sample to form both precursor ions of the analyte and first fragment ions, separating the precursor ions from the first fragment ions according to their mass to charge ratio and/or according to their ion mobility, passing the separated ions into a fragmentation, reaction or collision device where at least some of the precursor ions are fragmented or reacted to generate second fragment ions, selecting either a mass to charge ratio threshold value and/or an ion mobility drift time threshold value, preventing ions having a mass to charge ratio below the selected mass to charge ratio threshold value and/or preventing ions having an ion mobility drift time below the selected ion mobility drift time threshold value from being analyzed, wherein the ions which have either a mass to charge ratio below the selected mass to charge ratio threshold value or have an ion mobility drift time below the selected ion mobility drift time threshold value correspond to the first fragment ions or ions derived from the first fragment ions formed in the initial ionization of the sample, and classifying and/or identifying the sample based only on an analysis of the second fragment ions. In particular, neither Blanksby et al (US 2008/0296486) nor Astarita (US 2017/0003268) teach or fairly suggest that first fragment ions are generated from the initial ionization of an analyte in a sample along with precursor ions, and that these first fragment ions are prevented from interfering with an analysis of second fragment ions produced from the fragmentation or reaction of precursor ions of the analyte by either preventing ions having a mass to charge ratio below a selected mass to charge ratio threshold value from being analyzed and/or preventing ions having an ion mobility drift time below a selected ion mobility drift time threshold value from being analyzed. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MAUREEN M WALLENHORST whose telephone number is (571)272-1266. The examiner can normally be reached on Monday-Thursday from 6:30 AM to 4:30 PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lyle Alexander, can be reached at telephone number 571-272-1254. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://portal.uspto.gov/external/portal. Should you have questions about access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
/MAUREEN WALLENHORST/Primary Examiner, Art Unit 1797                                                                                                                                                                                                        June 7, 2022